DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I [claims 1-6, 8-11, 13-14, & 16-17, corresponding to figures 1-7] in the reply filed on 11/16/2021 is acknowledged.
Claims 7, 12, 15, & 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/14/2021 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image obtaining unit” [claim 5], “display control unit” [claims 1, 5, & 8-10], “information obtaining unit” [claims 3 & 5], & “control unit” [claims 3-6].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9, 13-14, & 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 20180255207).
As to claim 1, Sato discloses a display device (display apparatus 100) [abstract & fig. 1 & para. 43] comprising: 
a display (display unit 104) [fig. 1 & para. 59]; and 
at least one memory and at least one processor (cpu 105 utilized with storage unit for controlling display apparatus 100) [fig. 1 & para. 60] which function as: 
	an image obtaining unit (image input unit 101) [fig. 1 & para. 44-45] configured to obtain an image (input image data) [fig. 1 & para. 44-45]; and
	 a display control unit (image processing unit 102, color conversion processing unit 103, color conversion parameter generating unit 107) [figs. 1 & 3] configured to perform control such that a pixel having a brightness gradation value (gradation characteristic corresponding to pixel having brightness gradation value) [fig. 8 & para. 47-49, 97, & 101-102] that is included within a setting range [figs. 3-6b & 8 & para. 97 & 101], which is a range of brightness gradation values and which is a range set to include at least a certain number of pixels in a target frame of the image [figs. 3-6b & 8 & para. 59, 97, & 101], is displayed in the display in a display appearance different from that of a pixel having a brightness gradation value that is not included within the setting range in the target frame (color conversion of brightness gradation values) [figs. 3-6b & 8, para. 83, 59, 7, 88-89, 97, & 101-102].
As to claim 2, Sato discloses the display device according to claim 1, wherein the certain number is a predetermined number or a predetermined percentage of a total number of pixels in the target frame (displaying of an image) [para. 88-89], and is a number that is same among frames of the image (when displaying an image comprising a static frame) [para. 88-89 & 99].
As to claim 3, Sato discloses the display device according to claim 1, wherein the at least one memory and the at least one processor further function as: 
an information obtaining unit (information processing unit 102) [fig. 1 & para. 52-57] configured to obtain brightness information of the target frame; and
a control unit (information processing unit 102 & color conversion parameter generating unit 107) [figs. 1 & 8 & para. 52-57 & 97-103] configured to, based the brightness information, determine the setting 
As to claim 4, Sato discloses the display device according to claim 3, wherein 
the brightness information of the target frame includes distribution information indicating a number of pixels for each of brightness gradation values in the target frame (predetermined number of pixels corresponding to range) [para. 88-89], and 
the control unit is further configured to determine the setting range, based on the distribution information (number of color conversion ranges) [para. 101-103].
As to claim 5, Sato discloses a display device (display apparatus 100) [abstract & fig. 1 & para. 43] comprising: 
a display (display unit 104) [fig. 1 & para. 59]; and 
at least one memory and at least one processor (cpu 105 utilized with storage unit for controlling display apparatus 100) [fig. 1 & para. 60] which function as: 
	an image obtaining unit (image input unit 101) [fig. 1 & para. 44-45]  configured to obtain an image (input image data) [fig. 1 & para. 44-45]; 
	an information obtaining unit (information processing unit 102) [fig. 1 & para. 52-57] configured to obtain brightness information of a target frame of the image; 
	a control unit (information processing unit 102 & color conversion parameter generating unit 107) [figs. 1 & 8 & para. 52-57 & 97-103] configured to, based on the brightness information, determine a setting range, which is a range of brightness gradation values and which is a range having a predetermined width [fig. 8 & para. 87-88, 101, & 97]; and 
	a display control unit (image processing unit 102, color conversion processing unit 103, color conversion parameter generating unit 107) [figs. 1 & 3] configured to perform control such that a pixel having a brightness gradation value (gradation characteristic corresponding to pixel having brightness gradation value) [fig. 8 & para. 47-49, 97, & 101-102] that is included within the setting range [figs. 3-6b & 8 & para. 97 & 101] in the target frame is displayed in the display in a display appearance different from that of a pixel having a brightness gradation value that is not included within the setting 
As to claim 6, Sato discloses the display device according to claim 3, wherein 
the brightness information of the target frame includes information of a maximum brightness gradation value in the target frame (maximum value) [para. 101-103], and 
the control unit is further configured to determine an upper limit value of the setting range to a value that is greater than or equal to the maximum brightness gradation value [para. 100-102 & 82].
As to claim 8, Sato discloses the display device according to claim 1, wherein the display control unit is configured to display, in the display, the pixel having a brightness gradation value that is included within the setting range in the target frame in a chromatic color [fig. 8 & para. 102-103], and displays the pixel having a brightness gradation value that is not included within the setting range in an achromatic color [figs. 3, 4a-6b & 8 & para. 102].
As to claim 9, Sato discloses the display device according to claim 8, wherein the display control unit is further configured to display the pixel having a brightness gradation value that is included within the setting range in the target frame, in the display, in a chromatic color in accordance with the brightness gradation value [fig. 8].
As to claim 13, Sato discloses a control method of a display device (display apparatus 100) [abstract & fig. 1 & para. 43] including a display (display unit 104) [fig. 1 & para. 59], the method comprising: 
an image obtaining step of obtaining an image (input image data) [fig. 1 & para. 44-45]; and 
a display step of displaying in the display a pixel having a brightness gradation value (gradation characteristic corresponding to pixel having brightness gradation value) [fig. 8 & para. 47-49, 97, & 101-102] that is included within a setting range [figs. 3-6b & 8 & para. 97 & 101], which is a range of brightness gradation values and which is a range set to include at least a certain number of pixels in a target frame of the image [figs. 3-6b & 8 & para. 59, 97, & 101] in a display appearance different from that of a pixel having a brightness gradation value that is not included within the setting range in the target frame (color conversion of brightness gradation values) [figs. 3-6b & 8, para. 83, 59, 7, 88-89, 97, & 101-102].
claim 14, Sato discloses a control method of a display device (display apparatus 100) [abstract & fig. 1 & para. 43] including a display (display unit 104) [fig. 1 & para. 59], the method comprising:
an image obtaining step of obtaining an image (input image data) [fig. 1 & para. 44-45]; 
an information obtaining step of obtaining brightness information of a target frame of the image [fig. 1 & para. 52-57];
a control step of determining [figs. 1 & 8 & para. 52-57 & 97-103], based on the brightness information, a setting range which is a range of brightness gradation values and which is a range having a predetermined width [fig. 8 & para. 87-88, 101, & 97]; and
a display step of displaying in the display a pixel having a brightness gradation value (gradation characteristic corresponding to pixel having brightness gradation value) [fig. 8 & para. 47-49, 97, & 101-102] that is included within a setting range [figs. 3-6b & 8 & para. 97 & 101] in the target frame in a display appearance different from that of a pixel having a brightness gradation value that is not included within the setting range in the target frame (color conversion of brightness gradation values) [figs. 3-6b & 8, para. 83, 59, 7, 88-89, 97, & 101-102].
As to claim 16, Sato discloses a computer-readable non-transitory storage medium storing therein a program for causing a computer to execute the steps of the control method according to claim 13 [para. 60 & 109].
As to claim 17, Sato discloses a computer-readable non-transitory storage medium storing therein a program for causing a computer to execute the steps of the control method according to claim 14 [para. 60 & 109].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Gordin et al. (US 9786251).
As to claim 10, Sato teaches the display device according to claim 1 (see above).
Sato does not explicitly teach wherein the display control unit is further configured to display in a predetermined pattern, in the display, a region constituted of pixels having a brightness gradation value that is included within the setting range in the target frame.
Gordin teaches the concept of a display device [abstract & figs. 1 & 3], wherein a display control unit [figs. 1, 3, & 11] is further configured to display in a predetermined pattern, in a display [fig. 3 & col. 7 lines 42-67], a region constituted of pixels having a brightness gradation value that is included within the setting range in the target frame (slider position 2004) [figs. 3 & 6-7 & col. 8 line 28 - col. 9 line 38].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify display control unit of the display device of Sato, such that the display control unit is further configured to display in a predetermined pattern, in the display, a region constituted of pixels having a brightness gradation value that is included within the setting range in the 
As to claim 11, Sato as modified by Gordin teaches the display device according to claim 10, wherein the predetermined pattern is a stripe pattern or a pattern in which a plurality of graphics are arranged [Gordin: figs. 3 & 6-7 & col. 8 line 28 - col. 9 line 38].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Miura		(US 20150154903).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694